DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species A of Invention I directed to Figs. 1-3 (claims 1-3 and 5-9) in the reply filed on September 20th, 2022 is acknowledged. 
Claims 4 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and non-elected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO et al. (Pub. No.: US 2008/02110220 A1), hereinafter as Saito, and further in view of Saitoh et al. (Pub. No.: US 2002/0185705 A1), hereinafter as Saitoh.
Regarding claim 1, Saito discloses a semiconductor device in Fig. 1 comprising: a first electrode (drain electrode 1) (see [0034]); a first semiconductor region of a first conductivity type (drain layer 2 of n-type) provided on the first electrode, and electrically connected to the first electrode (see [0026]); a second semiconductor region of a second conductivity type (p-type pillar layer 4) provided on a part of the first semiconductor region (indirectly on) (see [0026-0027]); a third semiconductor region of the first conductivity type (layers 3a and 3b of p-type) provided on another part of the first semiconductor region, the third semiconductor region including a first region (layer 3b) separated from the second semiconductor region in a second direction perpendicular (horizonal direction) to a first direction (vertical direction) from the first electrode to the first semiconductor region, and a second region (layer 3a) provided between the first region and the second semiconductor region, an impurity concentration of the first conductivity type in the second region being higher than an impurity concentration of the first conductivity type in the first region (see [0027-0028]); a fourth semiconductor region of the second conductivity (base region 5 of p-type) type provided on the second semiconductor region (see [0032]); a fifth semiconductor region of the first conductivity type (source region 6 of n-type) provided on a part of the fourth semiconductor region (see [0032]); a gate electrode (gate electrode 8) facing the fourth semiconductor region with a gate insulating layer (insulating film 7) interposed between the gate electrode and the fourth semiconductor region (see [0033]); and a second electrode (source electrode 9) provided on the fourth semiconductor region and the fifth semiconductor region, the second electrode being electrically connected to the fourth semiconductor region and the fifth semiconductor region (see [0034]).
Saito fails to disclose an impurity concentration of the second conductivity type in the fourth semiconductor region being higher than an impurity concentration of the second conductivity type in the second semiconductor region. 
Saitoh discloses a semiconductor device in Fig. 2 comprising an impurity concentration of a second conductivity type (layer 18 of p-type) in a fourth semiconductor region being higher than an impurity concentration of a second conductivity type in a second semiconductor region (layer 12 of p-type) (see [0114-0118]).
The impurity concentration of the second conductivity in the fourth semiconductor region of Saito being modified to have higher than the impurity concentration of the second conductivity type in the second semiconductor region as same as the impurity concentration of the second conductivity of Saitoh for disclosing all limitation of claim 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the impurity concentration of the second conductivity in the fourth semiconductor region and in the second semiconductor region of Saito to have the same concentration in the device of Saitoh because having the base region with higher impurity would provide lower resistance in the channel during operation of semiconductor device. 
Regarding claim 7, Saito discloses a semiconductor device in Fig. 1 comprising: a first electrode (drain electrode 1) (see [0034]); a first semiconductor region of a first conductivity type (drain layer 2 of n-type) provided on the first electrode, and electrically 

    PNG
    media_image1.png
    670
    866
    media_image1.png
    Greyscale

connected to the first electrode (see [0026]); an intermediate region (lower portion of layer 3a and lower portion of layer 3b), an impurity concentration of the first conductivity type in the intermediate region being lower than an impurity concentration of the first conductivity type in the first semiconductor region (impurity concentration of layers 3a and 3b is lower than impurity concentration of drain layer 2), the intermediate region including: a first portion (lower portion of layer 3a as shown in annotated Fig. 1 above) provided on a part of the first semiconductor region; and a second portion (lower portion of layer 3b as shown in annotated Fig. 1 above) provided on another part of the first semiconductor region, an impurity concentration of the first conductivity type in the second portion being lower than an impurity concentration of the first conductivity type in the first portion (layer 3b has lower impurity concentration than layer 3a) (see [0027-0028]); a second semiconductor region of a second conductivity type (p-type pillar layer 4) provided on a part of the first portion (see annotated Fig. 1 above and [0026-0027]); a third semiconductor region of the first conductivity type (upper portion of layer 3a and 3b as shown in annotated Fig. 1 above) provided on another part of the first portion and the second portion; a fourth semiconductor region of the second conductivity (base region 5 of p-type) type provided on the second semiconductor region (see [0032]); a fifth semiconductor region of the first conductivity type (source region 6 of n-type) provided on a part of the fourth semiconductor region (see [0032]); a gate electrode (gate electrode 8) facing the fourth semiconductor region with a gate insulating layer (insulating film 7) interposed between the gate electrode and the fourth semiconductor region (see [0033]); and a second electrode (source electrode 9) provided on the fourth semiconductor region and the fifth semiconductor region, the second electrode being electrically connected to the fourth semiconductor region and the fifth semiconductor region (see [0034]).
Saito fails to disclose an impurity concentration of the second conductivity type in the fourth semiconductor region being higher than an impurity concentration of the second conductivity type in the second semiconductor region. 
Saitoh discloses a semiconductor device in Fig. 2 comprising an impurity concentration of a second conductivity type (layer 18 of p-type) in a fourth semiconductor region being higher than an impurity concentration of a second conductivity type in a second semiconductor region (layer 12 of p-type) (see [0114-0118]).
The impurity concentration of the second conductivity in the fourth semiconductor region of Saito being modified to have higher than the impurity concentration of the second conductivity type in the second semiconductor region as same as the impurity concentration of the second conductivity of Saitoh for disclosing all limitation of claim 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the impurity concentration of the second conductivity in the fourth semiconductor region and in the second semiconductor region of Saito to have the same concentration in the device of Saitoh because having the base region with higher impurity would provide lower resistance in the channel during operation of semiconductor device. 

      Allowable Subject Matter
Claims 2-3, 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein an impurity concentration of the second conductivity type in the second semiconductor region is higher than an impurity concentration of the first conductivity type in the third semiconductor region, and a length of the third semiconductor region in the second direction is longer than a length of the second semiconductor region in the second direction as in claim 2; wherein the impurity concentration of the first conductivity type in the first region is less than 0.5 times the impurity concentration of the first conductivity type impurity in the second region as recited in claim 3; further comprising an intermediate region of a first conductivity type provided between the first semiconductor region and the second semiconductor region, and between the first semiconductor region and the third semiconductor region, an impurity concentration of the first conductivity type in the intermediate region being lower than an impurity concentration of the first conductivity type in the first semiconductor region, and the intermediate region including a first portion provided between the first semiconductor region and the second semiconductor region, and between the first semiconductor region and the second region, and a second portion provided between the first semiconductor region and the first region, an impurity concentration of the first conductivity type in the second portion being lower than an impurity concentration of the first conductivity type in the first portion as recited in claim 5; further comprising an insulating part, the second semiconductor region being provided around the insulating part in a second direction that is perpendicular to a first direction directed from the first electrode to the first semiconductor region as recited in claim 6; further comprising an insulating part, the second semiconductor region being provided around the insulating part in a second direction that is perpendicular to a first direction directed from the first electrode to the first semiconductor region as recited in claim 8. Claim 9 depend on claim 8, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818